





 
Master Repurchase
Agreement

September 1996 Version


Dated as of
January 31, 2017


Between:
Coöperatieve Rabobank, U.A., New York Branch
The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch
and
PHI Financial Services, Inc.

1.
Applicability

From time to time the parties hereto may enter into transactions in which one
party (“Seller”) agrees to transfer to the other (“Buyer”) securities or other
assets (“Securities”) against the transfer of funds by Buyer, with a
simultaneous agreement by Buyer to transfer to Seller such Securities at a date
certain or on demand, against the transfer of funds by Seller. Each such
transaction shall be referred to herein as a “Transaction” and, unless otherwise
agreed in writing, shall be governed by this Agreement, including any
supplemental terms or conditions contained in Annex I hereto and in any other
annexes identified herein or therein as applicable hereunder.
2.
Definitions

(a)
“Act of Insolvency”, with respect to any party, (i) the commencement by such
party as debtor of any case or proceeding under any bankruptcy, insolvency,
reorganization, liquidation, moratorium, dissolution, delinquency or similar
law, or such party seeking the appointment or election of a receiver,
conservator, trustee, custodian or similar official for such party or any
substantial part of its property, or the convening of any meeting of creditors
for purposes of commencing any such case or proceeding or seeking such an
appointment or election, (ii) the commencement of any such case or proceeding
against such party, or another seeking such an appointment or election, or the
filing against a party of an application for a protective decree under the
provisions of the Securities Investor Protection Act of 1970, which (A) is
consented to or not timely contested by such party, (B) results in the entry of
an order for relief, such an appointment or election, the issuance of such a
protective decree or the entry of an order having a similar effect, or (C) is
not dismissed within 15 days, (iii) the making by such party of a general
assignment for the benefit of creditors, or (iv) the admission in writing by
such party of such party’s inability to pay such party’s debts as they become
due;

(b)
“Additional Purchased Securities”, Securities provided by Seller to Buyer
pursuant to Paragraph 4(a) hereof;

(c)
“Buyer’s Margin Amount”, with respect to any Transaction as of any date, the
amount obtained by application of the Buyer’s Margin Percentage to the
Repurchase Price for such Transaction as of such date;






--------------------------------------------------------------------------------





(d)
“Buyer’s Margin Percentage”, with respect to any Transaction as of any date, a
percentage (which may be equal to the Seller’s Margin Percentage) agreed to by
Buyer and Seller or, in the absence of any such agreement, the percentage
obtained by dividing the Market Value of the Purchased Securities on the
Purchase Date by the Purchase Price on the Purchase Date for such Transaction;

(e)
“Confirmation”, the meaning specified in Paragraph 3(b) hereof;

(f)
“Income”, with respect to any Security at any time, any principal thereof and
all interest, dividends or other distributions thereon;

(g)
“Margin Deficit”, the meaning specified in Paragraph 4(a) hereof;

(h)
“Margin Excess”, the meaning specified in Paragraph 4(b) hereof;

(i)
“Margin Notice Deadline”, the time agreed to by the parties in the relevant
Confirmation, Annex I hereto or otherwise as the deadline for giving notice
requiring same-day satisfaction of margin maintenance obligations as provided in
Paragraph 4 hereof (or, in the absence of any such agreement, the deadline for
such purposes established in accordance with market practice);

(j)
“Market Value”, with respect to any Securities as of any date, the price for
such Securities on such date obtained from a generally recognized source agreed
to by the parties or the most recent closing bid quotation from such a source,
plus accrued Income to the extent not included therein (other than any Income
credited or transferred to, or applied to the obligations of, Seller pursuant to
Paragraph 5 hereof) as of such date (unless contrary to market practice for such
Securities);

(k)
“Price Differential”, with respect to any Transaction as of any date, the
aggregate amount obtained by daily application of the Pricing Rate for such
Transaction to the Purchase Price for such Transaction on a 360 day per year
basis for the actual number of days during the period commencing on (and
including) the Purchase Date for such Transaction and ending on (but excluding)
the date of determination (reduced by any amount of such Price Differential
previously paid by Seller to Buyer with respect to such Transaction);

(l)
“Pricing Rate”, the per annum percentage rate for determination of the Price
Differential;

(m)
“Prime Rate”, the prime rate of U.S. commercial banks as published in The Wall
Street Journal (or, if more than one such rate is published, the average of such
rates);

(n)
“Purchase Date”, the date on which Purchased Securities are to be transferred by
Seller to Buyer;

2 ¡ September 1996 ¡ Master Repurchase Agreement
(o)
“Purchase Price”, (i) on the Purchase Date, the price at which Purchased
Securities are transferred by Seller to Buyer, and (ii) thereafter, except where
Buyer and Seller agree oth-erwise, such price increased by the amount of any
cash transferred by Buyer to Seller pur-suant to Paragraph 4(b) hereof and
decreased by the amount of any cash transferred by Seller to Buyer pursuant to
Paragraph 4(a) hereof or applied to reduce Seller’s obligations under clause
(ii) of Paragraph 5 hereof;






--------------------------------------------------------------------------------





(p)
“Purchased Securities”, the Securities transferred by Seller to Buyer in a
Transaction here-under, and any Securities substituted therefor in accordance
with Paragraph 9 hereof. The term “Purchased Securities” with respect to any
Transaction at any time also shall include Additional Purchased Securities
delivered pursuant to Paragraph 4(a) hereof and shall exclude Securities
returned pursuant to Paragraph 4(b) hereof;

(q)
“Repurchase Date”, the date on which Seller is to repurchase the Purchased
Securities from Buyer, including any date determined by application of the
provisions of Paragraph 3(c) or 11 hereof;

(r)
“Repurchase Price”, the price at which Purchased Securities are to be
transferred from Buyer to Seller upon termination of a Transaction, which will
be determined in each case (including Transactions terminable upon demand) as
the sum of the Purchase Price and the Price Differential as of the date of such
determination;

(s)
“Seller’s Margin Amount”, with respect to any Transaction as of any date, the
amount obtained by application of the Seller’s Margin Percentage to the
Repurchase Price for such Transaction as of such date;

(t)
“Seller’s Margin Percentage”, with respect to any Transaction as of any date, a
percentage (which may be equal to the Buyer’s Margin Percentage) agreed to by
Buyer and Seller or, in the absence of any such agreement, the percentage
obtained by dividing the Market Value of the Purchased Securities on the
Purchase Date by the Purchase Price on the Purchase Date for such Transaction.

3.
Initiation; Confirmation; Termination

(a)
An agreement to enter into a Transaction may be made orally or in writing at the
initiation of either Buyer or Seller. On the Purchase Date for the Transaction,
the Purchased Securities shall be transferred to Buyer or its agent against the
transfer of the Purchase Price to an account of Seller.

(b)
Upon agreeing to enter into a Transaction hereunder, Buyer or Seller (or both),
as shall be agreed, shall promptly deliver to the other party a written
confirmation of each Transaction (a “Confirmation”). The Confirmation shall
describe the Purchased Securities (including CUSIP number, if any), identify
Buyer and Seller and set forth (i) the Purchase Date, (ii) the Purchase Price,
(iii) the Repurchase Date, unless the Transaction is to be terminable on demand,
(iv) the Pricing Rate or Repurchase Price applicable to the Transaction, and (v)
any additional terms or conditions of the Transaction not inconsistent with this
Agreement. The Confirmation, together with this Agreement, shall constitute
conclusive evidence of the terms agreed between Buyer and Seller with respect to
the Transaction to which the Confirmation relates, unless with September 1996 ¡
Master Repurchase Agreement ¡ 3






--------------------------------------------------------------------------------





respect to the Confirmation specific objection is made promptly after receipt
thereof. In the event of any conflict between the terms of such Confirmation and
this Agreement, this Agreement shall prevail.
(c)
In the case of Transactions terminable upon demand, such demand shall be made by
Buyer or Seller, no later than such time as is customary in accordance with
market practice, by telephone or otherwise on or prior to the business day on
which such termination will be effective. On the date specified in such demand,
or on the date fixed for termination in the case of Transactions having a fixed
term, termination of the Transaction will be effected by transfer to Seller or
its agent of the Purchased Securities and any Income in respect thereof received
by Buyer (and not previously credited or transferred to, or applied to the
obligations of, Seller pursuant to Paragraph 5 hereof) against the transfer of
the Repurchase Price to an account of Buyer.

4.
Margin Maintenance

(a)
If at any time the aggregate Market Value of all Purchased Securities subject to
all Transactions in which a particular party hereto is acting as Buyer is less
than the aggregate Buyer’s Margin Amount for all such Transactions (a “Margin
Deficit”), then Buyer may by notice to Seller require Seller in such
Transactions, at Seller’s option, to transfer to Buyer cash or additional
Securities reasonably acceptable to Buyer (“Additional Purchased Securities”),
so that the cash and aggregate Market Value of the Purchased Securities,
including any such Additional Purchased Securities, will thereupon equal or
exceed such aggregate Buyer’s Margin Amount (decreased by the amount of any
Margin Deficit as of such date arising from any Transactions in which such Buyer
is acting as Seller).

(b)
If at any time the aggregate Market Value of all Purchased Securities subject to
all Transactions in which a particular party hereto is acting as Seller exceeds
the aggregate Seller’s Margin Amount for all such Transactions at such time (a
“Margin Excess”), then Seller may by notice to Buyer require Buyer in such
Transactions, at Buyer’s option, to transfer cash or Purchased Securities to
Seller, so that the aggregate Market Value of the Purchased Securities, after
deduction of any such cash or any Purchased Securities so transferred, will
thereupon not exceed such aggregate Seller’s Margin Amount (increased by the
amount of any Margin Excess as of such date arising from any Transactions in
which such Seller is acting as Buyer).

(c)
If any notice is given by Buyer or Seller under subparagraph (a) or (b) of this
Paragraph at or before the Margin Notice Deadline on any business day, the party
receiving such notice shall transfer cash or Additional Purchased Securities as
provided in such subparagraph no later than the close of business in the
relevant market on such day. If any such notice is given after the Margin Notice
Deadline, the party receiving such notice shall transfer such cash or Securities
no later than the close of business in the relevant market on the next business
day following such notice.

(d)
Any cash transferred pursuant to this Paragraph shall be attributed to such
Transactions as shall be agreed upon by Buyer and Seller.

4 ¡ September 1996 ¡ Master Repurchase Agreement







--------------------------------------------------------------------------------





(e)
Seller and Buyer may agree, with respect to any or all Transactions hereunder,
that the respective rights of Buyer or Seller (or both) under subparagraphs (a)
and (b) of this Paragraph may be exercised only where a Margin Deficit or Margin
Excess, as the case may be, exceeds a specified dollar amount or a specified
percentage of the Repurchase Prices for such Transactions (which amount or
percentage shall be agreed to by Buyer and Seller prior to entering into any
such Transactions).

(f)
Seller and Buyer may agree, with respect to any or all Transactions hereunder,
that the respective rights of Buyer and Seller under subparagraphs (a) and (b)
of this Paragraph to require the elimination of a Margin Deficit or a Margin
Excess, as the case may be, may be exercised whenever such a Margin Deficit or
Margin Excess exists with respect to any single Transaction hereunder
(calculated without regard to any other Transaction outstanding under this
Agreement).

5.
Income Payments

Seller shall be entitled to receive an amount equal to all Income paid or
distributed on or in respect of the Securities that is not otherwise received by
Seller, to the full extent it would be so entitled if the Securities had not
been sold to Buyer. Buyer shall, as the parties may agree with respect to any
Transaction (or, in the absence of any such agreement, as Buyer shall reasonably
determine in its discretion), on the date such Income is paid or distributed
either (i) transfer to or credit to the account of Seller such Income with
respect to any Purchased Securities subject to such Transaction or (ii) with
respect to Income paid in cash, apply the Income payment or payments to reduce
the amount, if any, to be transferred to Buyer by Seller upon termination of
such Transaction. Buyer shall not be obligated to take any action pursuant to
the preceding sentence (A) to the extent that such action would result in the
creation of a Margin Deficit, unless prior thereto or simultaneously therewith
Seller transfers to Buyer cash or Additional Purchased Securities sufficient to
eliminate such Margin Deficit, or (B) if an Event of Default with respect to
Seller has occurred and is then continuing at the time such Income is paid or
distributed.
6.
Security Interest

Although the parties intend that all Transactions hereunder be sales and
purchases and not loans, in the event any such Transactions are deemed to be
loans, Seller shall be deemed to have pledged to Buyer as security for the
performance by Seller of its obligations under each such Transaction, and shall
be deemed to have granted to Buyer a security interest in, all of the Purchased
Securities with respect to all Transactions hereunder and all Income thereon and
other proceeds thereof.
7.
Payment and Transfer

Unless otherwise mutually agreed, all transfers of funds hereunder shall be in
immediately available funds. All Securities transferred by one party hereto to
the other party (i) shall be in suitable form for transfer or shall be
accompanied by duly executed instruments of transfer or assignment in blank and
such other documentation as the party receiving possession may reasonably
request, (ii) shall be transferred on the book-entry system of a Federal Reserve
Bank, or (iii) shall be transferred by any other method mutually acceptable to
Seller and Buyer.
September 1996 ¡ Master Repurchase Agreement ¡ 5







--------------------------------------------------------------------------------





8.
Segregation of Purchased Securities

To the extent required by applicable law, all Purchased Securities in the
possession of Seller shall be segregated from other securities in its possession
and shall be identified as subject to this Agreement. Segregation may be
accomplished by appropriate identification on the books and records of the
holder, including a financial or securities intermediary or a clearing
corpo-ration. All of Seller’s interest in the Purchased Securities shall pass to
Buyer on the Purchase Date and, unless otherwise agreed by Buyer and Seller,
nothing in this Agreement shall preclude Buyer from engaging in repurchase
transactions with the Purchased Securities or otherwise selling, transferring,
pledging or hypothecating the Purchased Securities, but no such transaction
shall relieve Buyer of its obligations to transfer Purchased Securities to
Seller pursuant to Paragraph 3, 4 or 11 hereof, or of Buyer’s obligation to
credit or pay Income to, or apply Income to the obligations of, Seller pursuant
to Paragraph 5 hereof.
Required Disclosure for Transactions in Which the Seller
Retains Custody of the Purchased Securities
Seller is not permitted to substitute other securities for those subject to this
Agreement and therefore must keep Buyer’s securities segregated at all times,
unless in this Agreement Buyer grants Seller the right to substitute other
securities. If Buyer grants the right to substitute, this means that Buyer’s
securities will likely be commingled with Seller’s own securities during the
trading day. Buyer is advised that, during any trading day that Buyer’s
securities are commingled with Seller’s securities, they [will]* [may]** be
subject to liens granted by Seller to [its clearing bank]* [third parties]** and
may be used by Seller for deliveries on other securities transactions. Whenever
the securities are commingled, Seller’s ability to resegregate substitute
securities for Buyer will be subject to Seller’s ability to satisfy [the
clearing]* [any]** lien or to obtain substitute securities.
* Language to be used under 17 C.F.R. ß403.4(e) if Seller is a government
securities broker
or dealer other than a financial institution.
** Language to be used under 17 C.F.R. ß403.5(d) if Seller is a financial
institution.

9.
Substitution

(a)
Seller may, subject to agreement with and acceptance by Buyer, substitute other
Securities for any Purchased Securities. Such substitution shall be made by
transfer to Buyer of such other Securities and transfer to Seller of such
Purchased Securities. After substitution, the substituted Securities shall be
deemed to be Purchased Securities.

(b)
In Transactions in which Seller retains custody of Purchased Securities, the
parties expressly agree that Buyer shall be deemed, for purposes of subparagraph
(a) of this Paragraph, to have agreed to and accepted in this Agreement
substitution by Seller of other Securities for Purchased Securities; provided,
however, that such other Securities shall have a Market Value at least equal to
the Market Value of the Purchased Securities for which they are substituted.

6 ¡ September 1996 ¡ Master Repurchase Agreement









--------------------------------------------------------------------------------





10.
Representations

Each of Buyer and Seller represents and warrants to the other that (i) it is
duly authorized to execute and deliver this Agreement, to enter into
Transactions contemplated hereunder and to perform its obligations hereunder and
has taken all necessary action to authorize such execution, delivery and
performance, (ii) it will engage in such Transactions as principal (or, if
agreed in writing, in the form of an annex hereto or otherwise, in advance of
any Transaction by the other party hereto, as agent for a disclosed principal),
(iii) the person signing this Agreement on its behalf is duly authorized to do
so on its behalf (or on behalf of any such disclosed principal), (iv) it has
obtained all authorizations of any governmental body required in connection with
this Agreement and the Transactions hereunder and such authorizations are in
full force and effect and (v) the execution, delivery and performance of this
Agreement and the Transactions hereunder will not violate any law, ordinance,
charter, bylaw or rule applicable to it or any agreement by which it is bound or
by which any of its assets are affected. On the Purchase Date for any
Transaction Buyer and Seller shall each be deemed to repeat all the foregoing
representations made by it.
11.
Events of Default

In the event that (i) Seller fails to transfer or Buyer fails to purchase
Purchased Securities upon the applicable Purchase Date, (ii) Seller fails to
repurchase or Buyer fails to transfer Purchased Securities upon the applicable
Repurchase Date, (iii) Seller or Buyer fails to comply with Paragraph 4 hereof,
(iv) Buyer fails, after one business day’s notice, to comply with Paragraph 5
hereof, (v) an Act of Insolvency occurs with respect to Seller or Buyer, (vi)
any representation made by Seller or Buyer shall have been incorrect or untrue
in any material respect when made or repeated or deemed to have been made or
repeated, or (vii) Seller or Buyer shall admit to the other its inability to, or
its intention not to, perform any of its oblig-ations hereunder (each an “Event
of Default”):
(a)
The nondefaulting party may, at its option (which option shall be deemed to have
been exercised immediately upon the occurrence of an Act of Insolvency), declare
an Event of Default to have occurred hereunder and, upon the exercise or deemed
exercise of such option, the Repurchase Date for each Transaction hereunder
shall, if it has not already occurred, be deemed immediately to occur (except
that, in the event that the Purchase Date for any Transaction has not yet
occurred as of the date of such exercise or deemed exercise, such Transaction
shall be deemed immediately canceled). The nondefaulting party shall (except
upon the occurrence of an Act of Insolvency) give notice to the defaulting party
of the exercise of such option as promptly as practicable.

(b)
In all Transactions in which the defaulting party is acting as Seller, if the
nondefaulting party exercises or is deemed to have exercised the option referred
to in subparagraph (a) of this Paragraph, (i) the defaulting party’s obligations
in such Transactions to repurchase all Purchased Securities, at the Repurchase
Price therefor on the Repurchase Date determined in accordance with subparagraph
(a) of this Paragraph, shall thereupon become immediately due and payable, (ii)
all Income paid after such exercise or deemed exercise shall be retained by the
nondefaulting party and applied to the aggregate unpaid Repurchase Prices and
any other amounts owing by the defaulting party hereunder, and (iii) the
defaulting party shall immediately deliver to the nondefaulting party any
Purchased Securities subject to such Transactions then in the defaulting party’s
possession or control. September 1996 ¡ Master Repurchase Agreement ¡ 7






--------------------------------------------------------------------------------





(c)
In all Transactions in which the defaulting party is acting as Buyer, upon
tender by the nondefaulting party of payment of the aggregate Repurchase Prices
for all such Transactions, all right, title and interest in and entitlement to
all Purchased Securities subject to such Transactions shall be deemed
transferred to the nondefaulting party, and the defaulting party shall deliver
all such Purchased Securities to the nondefaulting party.



(d)
If the nondefaulting party exercises or is deemed to have exercised the option
referred to in subparagraph (a) of this Paragraph, the nondefaulting party,
without prior notice to the defaulting party, may:

(i)
as to Transactions in which the defaulting party is acting as Seller, (A)
immediately sell, in a recognized market (or otherwise in a commercially
reasonable manner) at such price or prices as the nondefaulting party may
reasonably deem satisfactory, any or all Purchased Securities subject to such
Transactions and apply the proceeds thereof to the aggregate unpaid Repurchase
Prices and any other amounts owing by the defaulting party hereunder or (B) in
its sole discretion elect, in lieu of selling all or a portion of such Purchased
Securities, to give the defaulting party credit for such Purchased Securities in
an amount equal to the price therefor on such date, obtained from a generally
recognized source or the most recent closing bid quotation from such a source,
against the aggregate unpaid Repurchase Prices and any other amounts owing by
the defaulting party hereunder; and

(ii)
as to Transactions in which the defaulting party is acting as Buyer, (A)
immediately purchase, in a recognized market (or otherwise in a commercially
reasonable manner) at such price or prices as the nondefaulting party may
reasonably deem satisfactory, securities (“Replacement Securities”) of the same
class and amount as any Purchased Securities that are not delivered by the
defaulting party to the nondefaulting party as required hereunder or (B) in its
sole discretion elect, in lieu of purchasing Replacement Securities, to be
deemed to have purchased Replacement Securities at the price therefor on such
date, obtained from a generally recognized source or the most recent closing
offer quotation from such a source.

Unless otherwise provided in Annex I, the parties acknowledge and agree that (1)
the Securities subject to any Transaction hereunder are instruments traded in a
recognized market, (2) in the absence of a generally recognized source for
prices or bid or offer quotations for any Security, the nondefaulting party may
establish the source therefor in its sole discretion and (3) all prices, bids
and offers shall be determined together with accrued Income (except to the
extent contrary to market practice with respect to the relevant Securities).
(e)
As to Transactions in which the defaulting party is acting as Buyer, the
defaulting party shall be liable to the nondefaulting party for any excess of
the price paid (or deemed paid) by the nondefaulting party for Replacement
Securities over the Repurchase Price for the Purchased Securities replaced
thereby and for any amounts payable by the defaulting party under Paragraph 5
hereof or otherwise hereunder.

(f)
For purposes of this Paragraph 11, the Repurchase Price for each Transaction
hereunder in respect of which the defaulting party is acting as Buyer shall not
increase above the

8 ¡ September 1996 ¡ Master Repurchase Agreement





--------------------------------------------------------------------------------





amount of such Repurchase Price for such Transaction determined as of the date
of the exercise or deemed exercise by the nondefaulting party of the option
referred to in sub-paragraph (a) of this Paragraph.
(g)
The defaulting party shall be liable to the nondefaulting party for (i) the
amount of all reasonable legal or other expenses incurred by the nondefaulting
party in connection with or as a result of an Event of Default, (ii) damages in
an amount equal to the cost (including all fees, expenses and commissions) of
entering into replacement transactions and entering into or terminating hedge
transactions in connection with or as a result of an Event of Default, and (iii)
any other loss, damage, cost or expense directly arising or resulting from the
occurrence of an Event of Default in respect of a Transaction.

(h)
To the extent permitted by applicable law, the defaulting party shall be liable
to the non-defaulting party for interest on any amounts owing by the defaulting
party hereunder, from the date the defaulting party becomes liable for such
amounts hereunder until such amounts are (i) paid in full by the defaulting
party or (ii) satisfied in full by the exercise of the nondefaulting party’s
rights hereunder. Interest on any sum payable by the defaulting party to the
nondefaulting party under this Paragraph 11(h) shall be at a rate equal to the
greater of the Pricing Rate for the relevant Transaction or the Prime Rate.

(i)
The nondefaulting party shall have, in addition to its rights hereunder, any
rights other-wise available to it under any other agreement or applicable law.

12.
Single Agreement

Buyer and Seller acknowledge that, and have entered hereinto and will enter into
each Transaction hereunder in consideration of and in reliance upon the fact
that, all Transactions hereunder constitute a single business and contractual
relationship and have been made in consideration of each other. Accordingly,
each of Buyer and Seller agrees (i) to perform all of its obligations in respect
of each Transaction hereunder, and that a default in the performance of any such
obligations shall constitute a default by it in respect of all Transactions
hereunder, (ii) that each of them shall be entitled to set off claims and apply
property held by them in respect of any Transaction against obligations owing to
them in respect of any other Transactions hereunder and (iii) that payments,
deliveries and other transfers made by either of them in respect of any
Transaction shall be deemed to have been made in consideration of payments,
deliveries and other transfers in respect of any other Transactions hereunder,
and the obligations to make any such payments, deliveries and other transfers
may be applied against each other and netted.
13.
Notices and Other Communications

Any and all notices, statements, demands or other communications hereunder may
be given by a party to the other by mail, facsimile, telegraph, messenger or
otherwise to the address specified in Annex II hereto, or so sent to such party
at any other place specified in a notice of change of address hereafter received
by the other. All notices, demands and requests hereunder may be made orally, to
be confirmed promptly in writing, or by other communication as specified in the
preceding sentence.
September 1996 ¡ Master Repurchase Agreement ¡ 9









--------------------------------------------------------------------------------





14.
Entire Agreement; Severability

This Agreement shall supersede any existing agreements between the parties
containing gen-eral terms and conditions for repurchase transactions. Each
provision and agreement herein shall be treated as separate and independent from
any other provision or agreement herein and shall be enforceable notwithstanding
the unenforceability of any such other provision or agreement.
15.
Non-assignability; Termination

(a)
The rights and obligations of the parties under this Agreement and under any
Transaction shall not be assigned by either party without the prior written
consent of the other party, and any such assignment without the prior written
consent of the other party shall be null and void. Subject to the foregoing,
this Agreement and any Transactions shall be binding upon and shall inure to the
benefit of the parties and their respective successors and assigns. This
Agreement may be terminated by either party upon giving written notice to the
other, except that this Agreement shall, notwithstanding such notice, remain
applicable to any Transactions then outstanding.

(b)
Subparagraph (a) of this Paragraph 15 shall not preclude a party from assigning,
charging or otherwise dealing with all or any part of its interest in any sum
payable to it under Paragraph 11 hereof.

16.
Governing Law

This Agreement shall be governed by the laws of the State of New York without
giving effect to the conflict of law principles thereof.
17.
No Waivers, Etc.

No express or implied waiver of any Event of Default by either party shall
constitute a waiver of any other Event of Default and no exercise of any remedy
hereunder by any party shall constitute a waiver of its right to exercise any
other remedy hereunder. No modification or waiver of any provision of this
Agreement and no consent by any party to a departure here-from shall be
effective unless and until such shall be in writing and duly executed by both of
the parties hereto. Without limitation on any of the foregoing, the failure to
give a notice pur-suant to Paragraph 4(a) or 4(b) hereof will not constitute a
waiver of any right to do so at a later date.
18.
Use of Employee Plan Assets

(a)
If assets of an employee benefit plan subject to any provision of the Employee
Retirement Income Security Act of 1974 (“ERISA”) are intended to be used by
either party hereto (the “Plan Party”) in a Transaction, the Plan Party shall so
notify the other party prior to the Transaction. The Plan Party shall represent
in writing to the other party that the Transaction does not constitute a
prohibited transaction under ERISA or is otherwise exempt therefrom, and the
other party may proceed in reliance thereon but shall not be required so to
proceed.

10 ¡ September 1996 ¡ Master Repurchase Agreement
(b)
Subject to the last sentence of subparagraph (a) of this Paragraph, any such
Transaction shall proceed only if Seller furnishes or has furnished to Buyer its
most recent available audited statement of its financial condition and its most
recent subsequent unaudited statement of its financial condition.






--------------------------------------------------------------------------------





(c)
By entering into a Transaction pursuant to this Paragraph, Seller shall be
deemed (i) to represent to Buyer that since the date of Seller’s latest such
financial statements, there has been no material adverse change in Seller’s
financial condition which Seller has not dis-closed to Buyer, and (ii) to agree
to provide Buyer with future audited and unaudited statements of its financial
condition as they are issued, so long as it is a Seller in any out-standing
Transaction involving a Plan Party.

19.
Intent

(a)
The parties recognize that each Transaction is a “repurchase agreement” as that
term is defined in Section 101 of Title 11 of the United States Code, as amended
(except insofar as the type of Securities subject to such Transaction or the
term of such Transaction would render such definition inapplicable), and a
“securities contract” as that term is defined in Section 741 of Title 11 of the
United States Code, as amended (except insofar as the type of assets subject to
such Transaction would render such definition inapplicable).

(b)
It is understood that either party’s right to liquidate Securities delivered to
it in connection with Transactions hereunder or to exercise any other remedies
pursuant to Paragraph 11 hereof is a contractual right to liquidate such
Transaction as described in Sections 555 and 559 of Title 11 of the United
States Code, as amended.

(c)
The parties agree and acknowledge that if a party hereto is an “insured
depository institution,” as such term is defined in the Federal Deposit
Insurance Act, as amended (“FDIA”), then each Transaction hereunder is a
“qualified financial contract,” as that term is defined in FDIA and any rules,
orders or policy statements thereunder (except insofar as the type of assets
subject to such Transaction would render such definition inapplicable).

(d)
It is understood that this Agreement constitutes a “netting contract” as defined
in and subject to Title IV of the Federal Deposit Insurance Corporation
Improvement Act of 1991 (“FDICIA”) and each payment entitlement and payment
obligation under any Transaction hereunder shall constitute a “covered
contractual payment entitlement” or “covered contractual payment obligation”,
respectively, as defined in and subject to FDI-CIA (except insofar as one or
both of the parties is not a “financial institution” as that term is defined in
FDICIA).

20.
Disclosure Relating to Certain Federal Protections

The parties acknowledge that they have been advised that:
(a)
in the case of Transactions in which one of the parties is a broker or dealer
registered with the Securities and Exchange Commission (“SEC”) under Section 15
of the Securities Exchange Act of 1934 (“1934 Act”), the Securities Investor
Protection Corporation has

September 1996 ¡ Master Repurchase Agreement ¡ 11





--------------------------------------------------------------------------------





taken the position that the provisions of the Securities Investor Protection Act
of 1970 (“SIPA”) do not protect the other party with respect to any Transaction
hereunder.
(b)
in the case of Transactions in which one of the parties is a government
securities broker or a government securities dealer registered with the SEC
under Section 15C of the 1934 Act, SPA will not provide protection to the other
party with respect to any Transaction hereunder; and

(c)
in the case of Transactions in which one of the parties is a financial
institution, funds held by the financial institution pursuant to a Transaction
hereunder are not a deposit and therefore are not insured by the Federal Deposit
Insurance Corporation or the National Credit Union Share Insurance Fund, as
applicable.



[Signature Pages Follow]










































































12 ¡ September 1996 ¡ Master Repurchase Agreement





--------------------------------------------------------------------------------





COÖPERATIEVE RABOBANK, U.A., NEW YORK BRANCH




By:
/s/ Michael J. LaHaie
Name:
Michael J. LaHaie
Title:
Executive Director
Date:
January 31, 2017





By:
/s/ Vikram Malkani
Name:
Vikram Malkani
Title:
Managing Director
Date:
January 31, 2017





[SIGNATURE PAGES CONTINUE ON FOLLOWING PAGE]


















































[Signature Page to 1996 SIFMA Master Repurchase Agreement]





--------------------------------------------------------------------------------





THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH




By:
/s/ Terry McKay
Name:
Terry McKay
Title:
Managing Director
Date:
January 31, 2017





[SIGNATURE PAGES CONTINUE ON FOLLOWING PAGE]






































































[Signature Page to 1996 SIFMA Master Repurchase Agreement]





--------------------------------------------------------------------------------





PHI FINANCIAL SERVICES, INC.




By:
/s/ Andrew Girardi
Name:
Andrew Girardi
Title:
President
Date:
January 31, 2017













































































[Signature Page to 1996 SIFMA Master Repurchase Agreement]





--------------------------------------------------------------------------------








Execution Version


Annex I
Supplemental Terms and Conditions
This Annex I forms a part of the 1996 SIFMA Master Repurchase Agreement dated as
of January 31, 2017 (the “SIFMA Master,” and as amended by this Annex I, this or
the “Agreement”) among PHI Financial Services, Inc., Coöperatieve Rabobank,
U.A., New York Branch (“Rabobank”) and each of the other Buyers from time to
time Party thereto. Subject to the provisions of Paragraph 1 of this Annex I,
(a) capitalized terms used but not defined in this Annex I shall have the
meanings ascribed to them in the SIFMA Master, and (b) aside from this Annex I,
including all exhibits and schedules attached hereto and thereto, no other
Annexes or Schedules thereto shall form a part of the SIFMA Master or be
applicable thereunder.
1.Applicability; Parties; Framework.
 
(a)Framework Agreement. This Agreement is being entered into in accordance with
that certain Master Framework Agreement, dated as of January 31, 2017 (the
“Framework Agreement”), among Seller, each of the “Buyers” thereunder and
Rabobank, as agent for the Buyers (the “Agent”). Capitalized terms used but not
defined in this Agreement or in any Confirmations shall have the meanings set
forth in the Framework Agreement (including Schedule 1 thereto). In the event of
any inconsistency between this Agreement and the Framework Agreement, the
Framework Agreement shall govern.


(b)Seller. PHI Financial Services, Inc. will act as Seller with respect to all
Transactions entered into hereunder.


(c)Buyers. All references to “Buyer” in this Agreement shall refer collectively
to the “Buyers” party to the Framework Agreement, each as represented for
purposes of this Agreement by Rabobank, as Agent. Each such Buyer shall be
deemed a party to this Agreement, and upon entry into any Transaction, each such
Buyer shall acquire an undivided fractional interest in the Purchased Securities
for such Transaction (pro-rata in accordance with its Undivided Funding
Percentage) in accordance with Section 4.2(b) of the Framework Agreement until
such Purchased Securities are repurchased by Seller pursuant to this Agreement
(at which point such undivided fractional interests shall be collectively
reconveyed to Seller) or otherwise disposed of hereunder. Subject to the terms
and conditions of the Framework Agreement, all powers of Buyers hereunder,
including the execution and delivery of Confirmations hereunder or any other
matters involving consent or discretion, shall be exercised solely by Agent on
behalf of such Buyers. The parties agree that any remedies to be exercised
against Seller, Guarantor or the Collateral shall be exercised solely through
Agent and not by any Buyer individually.


(d)Securities. All Securities under this Agreement shall consist of Eligible
Farmer Loans. Only Eligible Farmer Loans shall be recognized as Securities for
purposes of any Transactions hereunder.


(e)Entire Agreement. The first sentence of Paragraph 14 of the SIFMA Master is
subject to, and superseded by, Section 9.3 of the Framework Agreement.







--------------------------------------------------------------------------------





2.Definitions.


(a)Added Definitions. For purposes of this Agreement, the following additional
terms shall have the following meanings:


(i) “Breakage Amount”, with respect to any Breakage Event pertaining to any
outstanding Transaction, an amount “X” to be calculated as follows:
X = (A - B) * (C - D) * E
where:
A refers to the Purchase Price for such Transaction immediately prior to such
Breakage Event;
B refers to (x) in the case of a Breakage Event of the type specified in clause
(1) of the definition thereof, the Purchase Price for any new Transaction
entered into hereunder having a Purchase Date coinciding with the date on which
such outstanding Transaction is terminated or (y) in the case of a Breakage
Event of the type described in clause (2) of the definition thereof, the excess
(if any) of (I) the Purchase Price for such outstanding Transaction immediately
prior to such Breakage Event over (II) the amount of cash transferred by Seller
to Buyer;
C refers to the Pricing Rate for such terminated Transaction;
D refers to LIBID for the Breakage Period plus 0.75%; and
E refers to the actual number of days in the Breakage Period divided by 360.


(ii)“Breakage Event”, with respect to any Transaction, (1) the termination of
such Transaction by Seller before the Repurchase Date specified in the
Confirmation for such Transaction in accordance with Paragraph 3(c)(ii) of this
Annex I, or (2) the transfer of any cash by Seller to Buyer during the
Transaction Period for such Transaction as required pursuant to Paragraph 4(a)
of the SIFMA Master, as amended by this Annex I, or as permitted in accordance
with Paragraph 4(f) of this Annex I;


(iii)“Breakage Period”, with respect to any Breakage Event, the period
commencing on (and including) (x) in the case of a Breakage Event of the type
described in clause (1) of the definition thereof, the effective date of
Seller’s termination of the applicable Transaction or (y) in the case of a
Breakage Event of the type described in clause (2) of the definition thereof,
the date on which such cash is transferred by Seller to Buyer, and, in each
case, ending on (but excluding) the next succeeding Monthly Date;


(iv)“Framework Agreement”, the meaning set forth in Paragraph 1(a) of this Annex
I;


(v)“LIBID”, with respect to any Breakage Period, London Interbank Bid Rate for
deposits in U.S. Dollars which appears on the Bloomberg Screen LIBOR Rates Page
(or any successor source) as of 11:00 a.m., London time, on the day that is two
(2) London Banking Days preceding the first day of such Breakage Period, for a
period equal to such Breakage Period; provided,





--------------------------------------------------------------------------------





that if the Breakage Period is not equal to a period specified on such page, the
rate shall be calculated using Linear Interpolation;


(vi) “LIBOR”, with respect to any Transaction Period or Breakage Period, the
rate for deposits in U.S. Dollars for a period equal to such Transaction Period
or such Breakage Period which appears on the Bloomberg Screen LIBOR Rates Page
(or any successor source) as of 11:00 a.m., London time, on the day that is two
(2) London Banking Days preceding the first day of the Transaction Period or
such Breakage Period; provided that if the Transaction Period or such Breakage
Period is not equal to a period specified on such page, the rate shall be
calculated using Linear Interpolation; provided, further, that in the event that
such rate is not available at such time for any reason, then the LIBOR Rate for
such Transaction Period or such Breakage Period shall be the rate at which U.S.
Dollar deposits in an amount comparable to the Purchase Price and for a maturity
comparable to such Transaction Period or such Breakage Period are offered by the
principal London office of Coöperatieve Rabobank, U.A. to leading banks in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, on the day that is two (2) London Banking Days
preceding the first day of the Transaction Period or such Breakage Period;


(vii)“Linear Interpolation” means straight-line interpolation by reference to
two rates, one of which shall be determined as if the applicable Transaction
Period (or Breakage Period, if applicable) were the period of time for which
rates are available next shorter than the length of such Transaction Period (or
Breakage Period) and the other of which shall be determined as if such
Transaction Period (or Breakage Period) were the period of time for which rates
are available next longer than the length of such Transaction Period (or
Breakage Period); such determinations to be made by Agent;


(viii)“Portfolio Schedule”, the meaning set forth in Paragraph 3(b) of this
Annex I;


(ix)“Roll-Over Securities”, with respect to any expiring Transaction, any
Purchased Securities under such Transaction which, in lieu of being transferred
back to Seller, become Purchased Securities under a new Transaction (as set
forth on the Portfolio Schedule for such Transaction) with a Purchase Date
coinciding with the Repurchase Date of such expiring Transaction.


(b)Revised Definitions. For purposes of this Agreement, and notwithstanding
anything in Paragraph 2 of the SIFMA Master to the contrary, the following terms
shall have the following amended and restated meanings:


(i)“Buyer’s Margin Amount”, with respect to any Transaction as of any date, the
amount obtained by application of the Buyer’s Margin Percentage to the Purchase
Price for such Transaction as of such date;


(ii)“Buyer’s Margin Percentage”, with respect to any Transaction as of any date,
one hundred and five percent (105%);


(iii)“Defaulted Farmer Loan”, any Eligible Farmer Loan with respect to which an
Act of Insolvency has occurred with respect to the applicable Debtor or with
respect to which any of the Asset Representations, Warranties or Covenants has
been breached;


(iv)“Market Value”, as of any date with respect to the Securities comprising the
Transaction Portfolio for an outstanding Transaction, an amount equal to the sum
of the Book Values





--------------------------------------------------------------------------------





of all Eligible Farmer Loans comprising such Transaction Portfolio (as set forth
in the applicable Portfolio Schedule) as of such date; provided; that the Book
Value of any Defaulted Farmer Loan shall be deemed to be zero;


(v)“Price Differential”, with respect to any Transaction as of any date, the sum
of the aggregate amount obtained by daily application of the Pricing Rate for
such Transaction to the Purchase Price for such Transaction on a 360 day per
year basis for the actual number of days during the period commencing on (and
including) the Purchase Date for such Transaction and ending on (but excluding)
the date of determination (reduced by any amount of such Price Differential
previously paid by Seller to Buyer with respect to such Transaction); provided,
that upon the occurrence of any Breakage Event with respect to such Transaction,
such Price Differential shall be (x) be increased by an amount equal to the
absolute value of the applicable Breakage Amount for such Breakage Event if such
amount is a positive number or (y) be reduced by an amount equal to the absolute
value of the applicable Breakage Amount for such Breakage Event if such Breakage
Amount is a negative number, in each case determined as of the date on which
such Breakage Event occurs;


(vi)“Pricing Rate”, the per annum percentage rate for determination of the Price
Differential, determined for each Transaction (unless otherwise specified in the
Confirmation) as being equal to the sum of (A) LIBOR as of the applicable
Purchase Date plus (B) 0.75%;


(vii)“Repurchase Date”, the date on which Seller is to repurchase the Purchased
Securities from Buyer, which shall be the earliest of (i) the next Monthly Date
immediately succeeding the applicable Purchase Date, (ii) the Facility
Expiration Date and (ii) any date determined by application of the provisions of
Paragraph 3(c) or 11 of this Annex I; and


(viii)“Repurchase Price”, the price at which Purchased Securities are to be
transferred from Buyer to Seller upon termination of a Transaction, which will
be determined in each case (including Transactions terminable upon demand) as
the sum of (A) the Purchase Price for such Transaction plus (B) the accrued and
unpaid Price Differential as of the date of such determination (it being
understood that all such accrued and unpaid Price Differential shall be payable
when and as set forth in Paragraph 12 of this Annex I).


3.Initiation; Confirmation; Termination. Notwithstanding anything to the
contrary in Paragraph 3 of the SIFMA Master, the following shall apply:


(a)No Oral Agreements. All agreements to enter into Transactions hereunder shall
be in writing in accordance with Article 4 of the Framework Agreement.


(b)Confirmations; Priority. All Confirmations with respect to Transactions
hereunder shall be substantially in the form attached as Exhibit A to this Annex
I, and shall be accompanied by a schedule substantially in the form attached as
Exhibit B to this Annex I (a “Portfolio Schedule”) setting forth the Eligible
Farmer Loans comprising the Purchased Securities for such Transaction. In the
event of any conflict between the terms of a Confirmation and this Agreement,
the Confirmation shall prevail.


(c)Termination. Paragraph 3(c) of the SIFMA Master is hereby amended and
restated as follows:





--------------------------------------------------------------------------------





“Subject in each case to Section 4.1(c) of the Framework Agreement, Transactions
hereunder shall terminate upon the earlier of (i) the date determined pursuant
to the definition of Repurchase Date (without regard to this Paragraph 3(c)) or
(ii) a date specified upon demand by Seller, which demand shall be made by
Seller in writing no later than 5:00 p.m. on the third Business Day prior to the
Business Day on which such termination will be effective; provided, that
specification of an early termination date pursuant to the foregoing clause (ii)
shall be permitted with respect to no more than ten (10) Transactions during the
Facility Term (it being understood any specification of an early termination
date which is subsequently voided pursuant to Section 4.1(c) of the Framework
Agreement shall not be counted towards such maximum). On such earlier date,
termination of the Transaction will be effected by transfer to Seller or its
agent of the related Purchased Securities (other than any Roll-Over Securities)
against the payment of the related Repurchase Price by Seller (which may be
netted against the Purchase Price payable in respect of any new Transaction) in
accordance with the Framework Agreement.”


(d)Outstanding Transactions; Continuity. Notwithstanding anything in this
Agreement to the contrary, the Parties agree that no more than one Transaction
hereunder shall be outstanding at any given time. It is the intention of the
Parties that during the Facility Term, and subject to fulfillment of the
applicable conditions set forth in the Framework Agreement with respect to
Buyers’ entry into Transactions, the expiration of each Transaction hereunder on
the applicable Repurchase Date shall coincide with the entry into a subsequent
Transaction with a concurrent Purchase Date in accordance with the procedures
set forth in the Framework Agreement. The Parties further intend that, pursuant
to Paragraph 12 of the SIFMA Master and to the extent permitted under Paragraph
12 of this Annex I, the Repurchase Price payable by Seller with respect to each
such expiring Transaction shall be netted to the extent applicable against the
Purchase Price payable by Buyers with respect to such subsequent Transaction.


4.Margin Maintenance. Notwithstanding anything to the contrary in Paragraph 4 of
the SIFMA Master, the following shall apply:


(a)Option to Substitute. In the case of any Margin Deficit with respect to any
Transaction, Seller may, in lieu of transferring cash or Additional Purchased
Securities in accordance with Paragraph 4(a) of the SIFMA Master, as amended by
this Annex I, effect a substitution of Purchased Securities in accordance with
Paragraph 9 of the SIFMA Master, as amended by this Annex I, so long as the
resulting Market Value of the Purchased Securities (including the substituted
Securities) will thereupon exceed the Buyer’s Margin Amount with respect to such
Transaction.


(b)Margin Excess Inapplicable. The provisions of Paragraph 4(b) of the SIFMA
Master shall not apply to Transactions under this Agreement, and all references
thereto or to “Margin Excess” in the SIFMA Master shall be disregarded;
provided, that in the event the Market Value of any Transaction exceeds the
Buyer’s Margin Amount with respect to such Transaction by more than $10 million,
Seller shall be entitled to deliver an amended and restated Portfolio Schedule
reflecting a Market Value for such Transaction at least equal to the Buyer’s
Margin Amount.


(c)Margin Deficit Cures. Paragraph 4(c) of the SIFMA Master is hereby amended
and restated in its entirety to read as follows:





--------------------------------------------------------------------------------





“If any notice is given (or deemed given) by Buyer under subparagraph (a) of
this Paragraph, Seller shall transfer cash or Additional Purchased Securities as
provided in such subparagraph no later than three Business Days following its
receipt (or deemed receipt) of such notice.”


(d)Evidence of Additional Purchased Securities. Any transfer of Additional
Purchased Securities in accordance with Paragraph 4(a) of the SIFMA Master, as
amended by this Annex I, with respect to a Transaction shall be evidenced by an
amendment and restatement of the Portfolio Schedule for such Transaction.


(e)Threshold. In accordance with Paragraph 4(e) of the SIFMA Master, as amended
by this Annex I, the Parties agree that the rights of Buyer under Paragraph 4(a)
of the SIFMA Master, as amended by this Annex I, to require the elimination of
any Margin Deficit may be exercised only where such Margin Deficit exceeds $10
million.


(f)Margin Prepayments. Seller may, at its discretion in connection with any
Transaction, elect to transfer cash to Buyer prior to (and in anticipation of)
any Margin Deficit arising or the exercise by Buyer of its rights under
Paragraph 4(a) of the SIFMA Master, as amended by this Annex I, and such cash
shall be treated for all purposes under this Agreement in the same manner as
cash transferred by Seller pursuant to the aforementioned Paragraph 4(a);
provided, that (i) Seller must provide Buyer with written notice of any such
transfer at least three (3) Business Days’ in advance thereof, (ii) the amount
to be transferred on any such occasion must be at least $10 million and (iii)
the remaining Purchase Price of the outstanding Transaction after giving effect
to any such transfer must be at least $10 million.


(g)Treatment of Margin Payments. For purposes of Paragraph 4(d) of the SIFMA
Master, as amended by this Annex I, any cash transferred in respect of Seller’s
margin obligations with respect to any Transaction (including any prepayments
contemplated by Paragraph 4(f) of this Annex I) shall be applied to reduce the
Purchase Price of such Transaction.


(h)Reporting of Margin Deficits. Seller shall provide Agent with the notices
required pursuant to Section 5.3(o) of the Framework Agreement and, to the
extent any such notice relates to a Margin Deficit in excess of the threshold
specified in Paragraph 4(e) of this Annex I, Buyer shall be automatically deemed
to have delivered a concurrent notice to Seller exercising its rights under
Paragraph 4(a) of the SIFMA Master, as amended by this Annex I, to require the
elimination of such Margin Deficit.


5.Income Payments. Notwithstanding anything to the contrary in Paragraph 5 of
the SIFMA Master, unless an Event of Default with respect to Seller shall have
occurred and (i) such Event of Default is continuing and (ii) Agent, on behalf
of Buyers, has exercised remedies with respect to the Purchased Securities under
Paragraph 11(d) of the SIFMA Master, as amended by this Annex I, Seller shall
service the Purchased Securities, and be entitled to receive and retain all
Income paid or distributed on or in respect of such Securities. All references
in this Agreement to Income received by Buyer prior to such an Event of Default
shall be disregarded.


6.Security Interest. Paragraph 6 of the SIFMA Master is hereby amended and
restated in its entirety to read as follows:





--------------------------------------------------------------------------------





“(a) Seller hereby grants to Agent, for the benefit of the Buyers, a first
priority security interest in all of Seller’s right, title and interest in and
to all loans identified in the Portfolio Schedule applicable to each Transaction
entered into under this Agreement, all rights to payment arising thereunder, all
instruments that may from time to time evidence such loans and all rights
arising under the loan agreements governing such loans, whether now existing or
hereafter arising, and all proceeds thereof (collectively, the “Collateral”), to
secure the Seller’s obligations under the Transaction Agreements (the “Secured
Obligations”). This Agreement shall create a continuing security interest in the
Collateral (notwithstanding any deemed repurchase by Seller under an expiring
Transaction and simultaneous deemed purchase by Buyers under a subsequent
Transaction of any Roll-Over Securities) and shall remain in full force and
effect until such security interest is released pursuant to (and to the extent
provided in) Paragraph 6(c) below or until all unpaid Repurchase Price with
respect to outstanding Transactions under this Agreement have been indefeasibly
paid in full (without application of any set off or netting). Agent (for the
benefit of the Buyers) shall have, with respect to all the Collateral, in
addition to all other rights and remedies available to Agent (for the benefit of
the Buyers) under the Transaction Agreements, all the rights and remedies of a
secured party under the Uniform Commercial Code as in effect in any applicable
jurisdiction.
(b) Seller hereby authorizes Agent to file such financing statements (and
continuation statements with respect to such financing statements when
applicable) as may be necessary to perfect the security interest granted
pursuant to the foregoing Paragraph 6(a) under the Uniform Commercial Code of
the relevant jurisdiction (which financing statements may describe the
collateral as “All of Debtor's right, title and interest in and to all loans
identified in the schedule (as such schedule is amended and restated from time
to time, each a "Portfolio Schedule") applicable to each transaction entered
into under the 1996 SIFMA Master Repurchase Agreement dated as of January 31,
2017 (the "Repurchase Agreement"), between Debtor, Coöperatieve Rabobank, U.A.,
New York Branch and the other Buyers from time to time party thereto, including
Annex I thereto (and as amended thereby), all rights to payment arising
thereunder, all instruments that may from time to time evidence such loans and
all rights arising under the loan agreements governing such loans, whether now
existing or hereafter arising, and all proceeds thereof.”).
(c) The security interest granted pursuant to the foregoing Paragraph 6(a) is
released by Agent and the Buyers (i) upon payment of the Repurchase Price for
any Transaction (including by application of set off or netting in accordance
with Paragraph 12 of this Agreement (but subject to Paragraph 12 of Annex I
hereto)), without further action by any Person, but solely with respect to the
Purchased Securities in respect of such Transaction that are not Roll-Over
Securities with respect to such Transaction, and (ii) upon any amendment and
restatement of the Portfolio Schedule with respect to a Transaction in
accordance with the terms hereof, without further action by any Person, but
solely with respect to Purchased Securities previously identified in the
existing Portfolio Schedule for such Transaction that are no longer identified
in the amended and restated Portfolio Schedule for such Transaction. Agent
hereby agrees, at Seller’s expense, to (x) file appropriate financing statement
amendments to reflect such release and (y) agree to take such additional
actions, as Seller may reasonably request to better evidence such release.”





--------------------------------------------------------------------------------





7.Payment and Transfer. Notwithstanding anything in Paragraph 7 of the SIFMA
Master to the contrary, all transfers of Securities by one party to the other
party shall be evidenced by the Portfolio Schedule attached to each Confirmation
and any amendments thereto made in accordance with this Agreement; it being
understood that upon Seller’s payment in full of the Repurchase Price with
respect to a Transaction on any Repurchase Date (including as a result of
netting), all Purchased Securities (other than Roll-Over Securities) shall be
automatically deemed to be transferred and assigned from Buyer to Seller without
further evidence thereof.


8.Rehypothecation of Purchased Securities. Paragraph 8 of the SIFMA Master is
hereby amended and restated in its entirety to read as follows:
“Notwithstanding anything herein to the contrary, unless an Event of Default
shall have occurred with respect to Seller, Buyer shall be prohibited from
engaging in repurchase transactions with the Purchased Securities or other-wise
selling, transferring, pledging or hypothecating the Purchased Securities.”


9.Substitution. Notwithstanding anything to the contrary in Paragraph 9 of the
SIFMA Master, all substitutions of Purchased Securities pursuant to Paragraph 9
of the SIFMA Master, as amended by this Annex I, respect to any Transaction
shall be evidenced by an amendment and restatement of the Portfolio Schedule for
such Transaction.


10.Representations. The representations and warranties of Seller set forth in
Paragraph 10 of the SIFMA Master are hereby replaced with the representations
and warranties set forth in Section 5.1 of the Framework Agreement. It is
acknowledged that Seller is also making the representations and warranties set
forth in Section 5.2 of the Framework Agreement with respect to the Purchased
Securities.


11.Events of Default.


(a)Replacement Events of Default. The Events of Default applicable to Seller set
forth in Paragraph 11 of the SIFMA Master are hereby replaced with the Events of
Default set forth in the definition thereof in the Framework Agreement.


(b)Remedies. Paragraph 11(d) of the SIFMA Master is hereby amended and restated
in its entirety to read as follows:
“If the nondefaulting party is the Buyer and exercises or is deemed to have
exercised the option referred to in subparagraph (a) of this Paragraph, Agent on
behalf of the Buyers may, at its discretion and with such notice to the
defaulting party as may be required by applicable law, immediately (i) take
possession of and any or all Purchased Securities subject to any outstanding
Transactions, at its discretion, (ii) subject to the requirements of applicable
law, sell any or all such Purchased Securities, at such price or prices as Agent
may reasonably deem satisfactory, and apply the proceeds thereof to the
aggregate unpaid Repurchase Prices and any other amounts owing by the defaulting
party hereunder or under any of the other Transaction Agreements (it being
understood, for the avoidance of doubt, that the defaulting party shall remain
liable to the nondefaulting party for the excess of such aggregate unpaid
Repurchase Prices and other amounts owing over any sale proceeds





--------------------------------------------------------------------------------





so applied); and (iii) generally exercise any and all rights afforded to a
secured party under the Uniform Commercial Code or other applicable law.”


(c)Replacement Securities Inapplicable. The provisions of Paragraph 11(e) of the
SIFMA Master shall not apply to Transactions under this Agreement, and all
references thereto or to “Replacement Securities” shall be disregarded.


12.Single Agreement. With respect to any Transaction under this Agreement, and
notwithstanding anything in this Agreement to the contrary, the portion of the
Repurchase Price for such Transaction consisting of the Price Differential
shall, in all circumstances, be paid by Seller by wire transfer of immediately
available funds to the account of Agent set forth in Schedule 2 to the Framework
Agreement on the Repurchase Date for such Transaction (or, if such Repurchase
Date is not a Monthly Date, on the earlier of (i) next succeeding Monthly Date
to occur following such Repurchase Date or (ii) the Facility Expiration Date),
and such payment of the Price Differential shall not be subject to any setoff,
netting or other application by Seller against other amounts, whether pursuant
to Paragraph 12 of the SIFMA Master or otherwise.


13.Miscellaneous.


(a)Termination of Agreement. The last sentence of Paragraph 15(a) of the SIFMA
Master is hereby amended and restated to read as follows:
“This Agreement shall terminate on the Facility Expiration Date, except that
this Agreement shall, notwithstanding such termination, remain applicable to any
Transactions then outstanding.”


(b)Other Inapplicable Provisions. Paragraphs 18, 19 and 20 of the SIFMA Master
shall not be applicable to Transactions under this Agreement, and all terms and
provisions thereof and references thereto shall be disregarded for purposes of
this Agreement.
____________________________________





